Title: To George Washington from the Board of Treasury, 9 June 1789
From: Board of Treasury
To: Washington, George



Sir
Board of Treasury [N. Y.] June 9th 1789.

We are honored with your letter of yesterday expressing your desire of being furnished with such an account of this Department, as will enable you to form a full, precise and distinct Idea of the various transactions arising under it. It will require some days to make out the necessary Documents, to which such an account must necessarily refer; these are now preparing, and shall, from time to time, be transmitted under their distinct heads, in order that the statement may be more clearly understood. We have the honor to be, with high respect, Sir, Your most Obedient Humble Servants.

Samuel Osgood
Walter Livingston
Arthur Lee

